Bobbitt, J.,
dissenting: In pleading contributory negligence, defendant alleged:
“C. That if defendant was in any particular negligent, which is again emphatically denied, plaintiff by her own negligence and want of care caused or contributed to such injuries as she received in that, (1) . .. , and (2) she failed to observe and to call her husband’s attention to the various and sundry signs erected by defendant on her side of the highway, giving notice of the reduced speed required, the danger and detour ahead, and in failing to take any precaution whatever for her own safety, which contributory negligence and want of care on plaintiff’s pari is expressly pleaded in bar of any recovery herein.”
I agree that defendant’s motion for judgment of involuntary non-suit was properly overruled. However, in my view, when the evidence, including that offered by defendant as well as that offered by plaintiff, (1) as to the speed of the car, (2) as to warning signs along the approach to the detour, and (3) as to plaintiff’s undertaking to observe for her husband conditions along her (right) side of the highway, is *735considered in the light most favorable to defendant, an issue as to plaintiff’s alleged contributory negligence should have been submitted. In my opinion, failure to submit the contributory negligence issue was prejudicial error for which a new trial should be awarded.
RodmaN, J., concurs in dissent.